DETAILED ACTION

This office action is responsive to the Applicant’s claim amendment filed on 09/03/2021.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The independent claims (claims 1, 15, 29 and 30) of the instant application have been amended to recite an invention of configuring a first wireless communication device to receive signals from a second wireless communication device over a plurality of layer and beam bases. The first wireless communication device determines a first subset of taps based on time domain signals. For each subset of layer and beam bases, a corresponding second subset of taps of the first subset of taps is determined. 
The prior art of record fails to anticipate or render obvious to one of ordinary skill in the art all the claim elements of the claims 1, 15, 29 and 30. Specifically, the examiner’s best prior art by Lee et al. (US 2017/0302109 A1) does not teach “transmitting information indicative of the first subset of taps and information indicative of each of the second subset of taps, comprising at least a location of the first subset of taps and the second subset of taps, to the second wireless communication device.” as recited in claims 1, 15, 29 and 30. 

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147.  The examiner can normally be reached on 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571)272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/LIHONG YU/Primary Examiner, Art Unit 2631